DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tuke et al US Patent Pub. 2009/0248170A1 in view of McMinn US Patent Pub. 2016/0113771A1.


    PNG
    media_image1.png
    658
    829
    media_image1.png
    Greyscale


It would have been obvious to one ordinary skill in the art t have an implant made of ceramic material for the purpose of withstanding high loads forces and reduce the wear and tear of the joint.
	Regarding claims 17-20, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the angular transition between the inner fixation surface and the stem because Applicant has not disclosed that by having at least two part angular transition having a radii in a range of 5mm to 150mm provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the single radius of the McMinn reference because it would perform equally as well.
	Therefore, it would have been an obvious matter of design choice to modify the McMinn reference to obtain the invention as specified in claims 17-20.
	Regarding claim 25, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify asymmetrical profile between the inner fixation surface and the outer contact surface with because Applicant has not disclosed that by having at least two part angular transition having two or more different arcs having a radius in a range of 0.2 mm to 1.5 mm provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the symmetrical profile between the inner fixation surface and the outer contact surface of the McMinn reference because it would perform equally as well.
	Therefore, it would have been an obvious matter of design choice to modify the McMinn reference to obtain the invention as specified in claim 25.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760.  The examiner can normally be reached on Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        3/23/21